Citation Nr: 0944839	
Decision Date: 11/24/09    Archive Date: 12/04/09

DOCKET NO.  08-19 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
Chapter 30 educational assistance, to include the preliminary 
issue of the validity of the debt.


REPRESENTATION

Veteran represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to December 
2003.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2007 decision of the RO's Committee 
on Waivers and Compromises (Committee).

In June 2009, the Veteran testified during a Travel Board 
personal hearing before the undersigned in Montgomery, 
Alabama.  A copy of the transcript is in the record.


FINDING OF FACT

The overpayment was solely the result of VA administrative 
error; neither the Veteran's actions nor his failure to act 
contributed to the creation of the debt.


CONCLUSION OF LAW

The overpayment of Chapter 30 educational assistance benefits 
was based solely upon VA administrative error, such that the 
debt was not valid, and the overpayment was not properly 
created.  38 U.S.C.A. §§ 5112, 5302 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 1.956, 1.962, 3.102 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009), is not applicable to claims for waiver of 
recovery of overpayment.  Barger v. Principi, 16 Vet. App. 
132, 138 (2002); see also Lueras v. Principi, 18 Vet. App. 
435 (2004) (VCAA does not apply to a waiver).  Thus, any 
discussion as to VCAA compliance is not required.  
Notwithstanding that VCAA is not controlling in these 
matters, the Board has reviewed the case for purposes of 
ascertaining that the Veteran has had a fair opportunity to 
present argument and evidence in support of his challenge to 
the validity of the overpayment.  In short, the Board 
concludes from that review that the requirements for the fair 
development of the appeal have been met in this case.

Analysis

An eligible veteran is entitled to a monthly benefit for 
periods of time during which he is enrolled in, and 
satisfactorily pursuing, an approved program of education.  
38 U.S.C.A. § 3104 (West 2002); 38 C.F.R. § 21.7070 (2009).  
VA will pay educational assistance to an eligible veteran 
while he is pursuing approved courses in a program of 
education.  38 C.F.R. § 21.7130 (2009).

An overpayment is created when VA determines that a 
beneficiary or payee has received monetary benefits to which 
he or she is not entitled.  See 38 U.S.C.A. § 5302; 38 C.F.R. 
§ 1.962.  An overpayment may arise from virtually any 
benefits program administered pursuant to VA law, including 
pension, compensation, dependency and indemnity compensation 
(DIC), educational assistance benefits and subsistence 
allowance, insurance benefits, burial and plot allowances, 
clothing allowance, and automobile or other conveyance and 
adaptive equipment allowances.  38 C.F.R. § 1.956(a).

The amount of overpayment of educational assistance paid to a 
veteran constitutes a liability of that veteran.  38 C.F.R. § 
21.7144(b) (2009).

A request for waiver of indebtedness must be made within 180 
days following the date of notice of the indebtedness issued 
by VA to the debtor.  38 C.F.R. § 1.962(b)(2). 

The preliminary issue of the validity of a debt is a 
threshold determination that must be made prior to a decision 
on a request for waiver of the indebtedness.  See Schaper v. 
Derwinski, 1 Vet. App. 430 (1991).  VA's General Counsel has 
reinforced this obligation by interpreting that where the 
validity of a debt is challenged that issue must be developed 
before the issue of entitlement to waiver of the debt can be 
considered.  VAOGCPREC 6-98.

In order for the Board to determine that the overpayment was 
not properly created, such that the debt was not valid, it 
must be established that the veteran was legally entitled to 
the benefits in question or, if there was no legal 
entitlement, then it must be shown that VA was solely 
responsible for the veteran being erroneously paid benefits.  
Administrative errors include all administrative decisions of 
entitlement, whether based upon mistake of fact, 
misunderstanding of controlling regulations or instructions, 
or misapplication of law.  VAOPGPREC 2-90.  Sole 
administrative error connotes that the appellant neither had 
knowledge of nor should have been aware of the erroneous 
award.  Further, neither the veteran's actions nor his 
failure to act must have contributed to payment pursuant to 
the erroneous award.  
38 U.S.C.A. § 5112(b) (9), (10) (West 2002 & Supp. 2008); 38 
C.F.R. § 3.500(b)(2) (2008); Jordan v. Brown, 10 Vet. App. 
171 (1997) (sole administrative error is not present if the 
payee knew, or should have known, that the payments were 
erroneous).  Thus, a finding of sole administrative error 
requires not only error on the part of VA, but that the 
beneficiary is unaware that the payments are erroneous.

The United States Court of Appeals for Veterans Claims 
(Court) noted that, "when an overpayment has been made by 
reason of an erroneous award based solely on administrative 
error, the reduction of that award cannot be made retroactive 
to form an overpayment debt owed to VA from the recipient of 
the erroneous award."  Erickson v. West, 13 Vet. App. 495, 
499 (2000).  In other words, if a debt is the result solely 
of administrative error, the effective date of the reduction 
of benefits is the date of the last payment based on this 
error and, consequently, there would be no overpayment 
charged to the veteran for an overpayment attributable to 
administrative error.  38 U.S.C.A. § 5112(b)(10); 38 C.F.R. § 
3.500(b) (2009).  

Where, however, an erroneous award is based on an act of 
commission or omission by a payee or with the payee's 
knowledge, the effective date of the discontinuance of the 
erroneous payment is the date the award became erroneous, but 
not earlier than the date entitlement ceased.  38 U.S.C.A. 
§ 5112(b)(9); 38 C.F.R. § 3.500(b).

In this case, in a September 2006 letter, VA advised the 
Veteran that he was overpaid for his education assistance 
benefits in the amount of $1,118.69, that this was a debt the 
Veteran had to repay, and the letter informed him of his 
appellate rights.  Later in September 2006, the Veteran 
requested a waiver of this overpayment.  He asserted that he 
was in no way at fault with regard to the overpayment, and 
that payment of the debt would cause a financial hardship on 
both his family and himself.  The Veteran indicated that if 
necessary he could provide additional information concerning 
the hardship, including the education expenses he had 
incurred for his daughter, a full-time student at the 
University of Georgia, and the medical and home care expenses 
that he has incurred during the past year for his elderly 
aunt, who began living with him following a stroke and 
release from the ICU in October 2005.

In October 2007, the Committee denied the veteran's waiver 
request.  The Committee found that the law prohibits payment 
of VA educational allowance for courses from which he 
withdrew or for courses to which his grade was not countable 
toward graduation requirements; that there was no indication 
that the Veteran attempted to contact VA to advise of any 
change in enrollment; and that the Veteran knew, or by the 
exercise of reasonable care could have learned, that he was 
receiving payment at the incorrect rate.  In sum, the 
Committee concluded that the evidence failed to support the 
waiver because the Veteran's degree of fault, lack of 
demonstrated long-term hardship (he did not submit a 
Financial Status Report), and lack of evidence that 
collection would defeat the purpose of the benefit if he were 
required to repay the debt outweighed any other elements.  

In May 2008, the Veteran disagreed with the Committee's 
determination.  The Committee confirmed the denial in the 
July 2008 statement of the case (SOC).  The veteran 
subsequently perfected the appeal to the Board.  

During the course of this appeal, especially in his initial 
September 2006 waiver request, multiple statements, and 
during his Board personal hearing testimony, the Veteran has 
challenged the validity of the debt.  As such, the Board will 
initially address the threshold issue of whether there is a 
valid debt.  See Schaper, supra. 

Initially, the Board notes that the Veteran's September 2006 
waiver request was timely, as it was submitted within 180 
days of the notices of indebtedness sent by RO as well as the 
Debt Management Center (DMC) in September 2006.  See 
38 C.F.R. § 1.962(b)(2).

Upon review of the evidence of record, the Board finds that 
the overpayment was created solely as a result of VA 
administrative error; therefore, the debt cannot be held to 
have been properly created.  The Veteran's timely informed VA 
that he was taking six credit hours which is 3/4 time for a 
graduate program during the Fall of 2005 semester, and 9 
credit hours which is full time for a graduate program during 
the Spring 2006 semester at Auburn University.  This was 
acknowledged by the RO in an educational award letter dated 
November 21, 2005.  During each of these semesters, one 3-
credit course was given at the Montgomery, Alabama, campus 
and the other courses were given at the Auburn, Alabama, 
campus.  (See September 20, 2006 Plan of Study for Doctor of 
Philosophy dated September 20, 2006.)  

Because the classes started and ended on different days 
depending on where the courses were held, and because in 
August 2006 the federal assistance coordinator at the 
Montgomery campus submitted a VA Form 22-1999b showing that 
the Veteran had only taken 3-credit hours at the Montgomery 
campus in each of these semesters, the RO misconstrued this 
latter form as a reduction in the Veteran's course load, 
which led to the claimed overpayment.  Consequently, this 
overpayment was the result of VA administrative error, with 
multiple letters from the RO reducing the Veteran's education 
assistance, and multiple responses and testimony from the 
Veteran trying to clear up this misconception.  

The veteran credibly and consistently stated in his September 
2006 waiver request, his April 2008 notice of disagreement, 
his July 2008 VA Form 9, that the RO had underpaid his 
educational assistance because the RO had not realized that 
he had taken courses at both campuses for the original amount 
approved by the November 21, 2005 award letter.  The Board 
has thoroughly reviewed the claims file, and can locate no 
document or correspondence prior to the payments being made 
advising the Veteran that courses taken at different campuses 
of the same university for the pursuit of the same degree 
would be treated differently for purposes of receiving VA 
educational assistance benefits.  The law does not provide 
such restriction, and such a narrow requirement would be 
inconsistent with the intent and purpose of VA educational 
assistance where, as in this Veteran's case, he has 
substantially complied with the eligibility requirements.  
For these reasons, the Board finds that the debt is not valid 
because the Veteran was legally entitled to the benefits in 
question.  

Thus, the evidence of record neither shows that the Veteran 
actually reduced his course load, as claimed by the RO as the 
reason for the overpayment, that he had received benefits to 
which he was not entitled, or that he otherwise acted or 
failed to act in such a way as to perpetuate any perceived 
error.  Accordingly, the Board finds that the claimed 
overpayment was solely the result of VA administrative error, 
and that the debt currently calculated in the amount of 
$1,118.69 was not properly created, and cannot legally be 
charged to the Veteran.  In view of the above findings that 
any claimed overpayment resulted solely as a result of VA 
administrative error, the Board finds that an attempt to 
recover the $1,118.69 was improper, and that the debt is not 
a valid debt to VA.  


ORDER

The debt in question was not properly created, such that 
waiver of the recovery of an overpayment of Chapter 30 
educational assistance benefits is granted.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


